DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and depending claims 2-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear if lines 14-17 are unintended duplications or if the applicant left off the “rear lifting section” as Figure 1A shows at least one aperture in the front and rear lifting sections. Upon multiple reading of the claim the examiner believes the applicant’s word order and use of and lack of commas is causing confusion- suggested below is hopefully a clearer wording of what applicant intends. 
“An absorbent article, which is adapted to wear in combination with enclosing pants, the absorbent article comprising:
 a liquid permeable top layer, a liquid impermeable bottom layer, an absorbent core disposed between the liquid permeable top layer and the liquid impermeable bottom layer, and a leaking protection barrier extending in a longitudinal direction along left and right sides of the liquid permeable top layer;
 wherein the absorbent core at least comprises a rear hip section and a crotch section, the absorbent core having a front-side film extended to form a front lifting section, the absorbent article having a rear waist side film extended to form a rear lifting film;
 wherein at least one aperture is provided in left and right sides of the rear lifting film, the at least one aperture allows for the male and female parts of a hook-and-loop fastener to engage for fastening and lifting; and
wherein at least one aperture is provided in the left and right sides of the front lifting section, the at least one aperture that allows male and female parts of a hook-and-loop fastener to engage for fastening and lifting.”
	
There is still a lack of clarity about what the aperture engages for fasting and lifting- it could be understood that a male and female hook and loop are attached to this area on the absorbent core. However, based on the figures appears this opening allows the hook and loop on the enclosing pants be “folded over” and attached to each other via the aperture. 
Suggestion correction would be “the at least one aperture on the absorbent article allows for the male and female parts of a hook-and-loop fastener on the enclosing pants to engage with the absorbent article for fastening and lifting”.
 Claims 2-6 are rejected as they depend from claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB 2540151 (pages refer to the PDF pages NOT the pages number at the top within the PDF).
Regarding claim 1 (as best understood in view of the 112(b) rejection above), Kuo discloses an absorbent article, which is adapted to wear in combination with enclosing pants (abstract), the absorbent article comprising a liquid permeable top layer, a liquid impermeable bottom layer, an absorbent core disposed between the liquid permeable top layer and the liquid impermeable bottom layer (page 27 lines 7-9), and a leaking protection barrier extending in a longitudinal direction along left and right sides of the liquid permeable top layer (page 27 lines 16-20), wherein the absorbent core at least comprises a rear hip section and a crotch section, the absorbent core having a front-side film extended to form a front lifting section, the absorbent article having a rear waist side film extended to form a rear lifting film (see figure 6 where there is a perimeter around the absorbent core thereby providing a front and rear lifting section), wherein the rear lifting film is provided, in left and right sides, with at least one aperture that allows male and female parts of a hook-and-loop fastener to engage for fastening and lifting and the front lifting section is provided, in left and right sides, with at least one aperture that allows male and female parts of a hook-and-loop fastener to engage for fastening and lifting (also see figure 6, where apertures can be seen in the left and right section of the front and rear, since the apertures are present a male and female hook and loop are able be connected within the opening. The claim does not positively require a hook and loop structure only that there’s an ability for such a structure to interact, additionally as noted in 112b it is unclear in the instant claim what is engaged. Furthermore, due to the claims being comprising in nature and the fact that Luo has an enclosing pants (element 1 in figure 3) the wrapping member and absorbing member (elements 4 and 8 respectively in figure 3) may be viewed in combination)).  

Regarding claim 2, Kuo discloses wherein the aperture has a plan-view configuration that is geometric shapes of circle, ellipse, oval, triangular or rectangular (elements 40 and 420 in figure 6 clearly show shaped apertures).

Allowable Subject Matter
Claims 7-22 are allowed.
Claims 3-6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the 112(b) objections are overcome.

Election/Restrictions
Claims 7-19 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 20-22, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on April 7, 2022 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3-12: (drawn mainly to the pad)
The closest prior arts of record are: Kuo GB2540151 
Kuo teaches a two-part absorbent system with an enclosing pant and an absorbent article.  Kuo teaches the absorbent article has an absorbent layer, an inner layer, a waterproof outer layer, side flanges for side leak protection, lifting sections, and an aperture that allows for engagement of the lifting section to corresponding attachment means in the pant.
No prior could be found where the absorbent article has a tear line in order to create an opening within the absorbent core to circumvent the male urogenital. The vast majority of absorbent articles cover the male urogenital region or enclose only the male urogenital region. While a penile opening within an absorbent article is not unknown in the case of circumcision care, an absorbent article with tear line present within the absorbent core was not found. 

Regarding claims 13-19: (drawn mainly to the enclosing pant)
The closest prior arts of record are: Hart US 5876395
Hart teaches a support garment which can be used with an incontinence pad in the front or rear. Hart has a rear pad with two extending sections, a front pad with corresponding sections, a waist section which wraps around the user and to which the rear and front extending sections attach to. Hart fails to teach the front and rear pad which form the enclosing pant (or support garment) are able to be positioned around the male urogenital area to leave the urogenital area exposed instead of covered.

Regarding claim 20-22: (method claims)
These claims drawn to a method of using the above devices and since the device is found allowable the method of using is therefore allowable for the same reasons above.
The above references fail to teach alone or in combination the ability to leave the male urogenital area exposed by either adding a tear line in the pad or by the shape and attachment means of the enclosing pant front opening.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIELLA E BURNETTE whose telephone number is (571)272-9574. The examiner can normally be reached M-S: 0830-1900 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 5712701775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GABRIELLA E BURNETTE/Examiner, Art Unit 3781           

/NICHOLAS J. WEISS/Supervisory Patent Examiner, Art Unit 3781